Citation Nr: 0814877	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  05-14 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
chronic lumbosacral strain.

2.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to service-connected 
chronic lumbosacral strain.

3.  Entitlement to service connection for a skin condition, 
to include as secondary to eczema.  

4.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 40 percent disabling.

5.  Entitlement to an increased evaluation for rhinitis, 
currently evaluated as 10 percent disabling.

6.  Entitlement to an effective date earlier than October 11, 
2006, for the assignment of a 10 percent evaluation for 
rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to 
September 1996.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania (RO), which 
denied increased evaluations for the veteran's chronic 
lumbosacral strain and rhinitis.  It is also on appeal from a 
September 2004 rating decision that denied service connection 
for cervical spine and right shoulder disabilities, and an 
October 2005 rating decision that denied service connection 
for a skin condition, secondary to eczema.

During the pendency of the appeal, an October 2007 rating 
decision assigned a 10 percent evaluation for the veteran's 
rhinitis, effective October 11, 2006.  The veteran submitted 
a timely notice of disagreement with the effective date in 
November 2007.  The RO has not issued a statement of the case 
with respect to this issue.  

During a March 2008 hearing before the undersigned Veterans 
Law Judge, the veteran contended that his service-connected 
eczema warrants an increased evaluation.  In this regard, the 
Board observes that the October 2005 rating decision denied 
an increased evaluation for eczema.  The veteran failed to 
submit a notice of disagreement (NOD) with this decision and 
it became final.  The veteran's claim is therefore a new 
claim that has not been developed.  The Board refers this to 
the RO for appropriate action.

The issues of service connection for a skin condition, to 
include as secondary to eczema; entitlement to an increased 
evaluation for chronic lumbosacral strain; and an effective 
date earlier than October 11, 2006, for the assignment of a 
10 percent evaluation for rhinitis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the veteran has a cervical spine condition that was 
incurred or aggravated during service, or caused or 
aggravated by service-connected disability.  

2.  The competent medical evidence, overall, does not show 
that the veteran has a right shoulder condition that was 
incurred or aggravated during service, or caused or 
aggravated by service-connected disability.  

3.  During a March 2008 hearing before the undersigned 
Veterans Law Judge, the veteran withdrew the issue of 
entitlement to an increased evaluation for rhinitis.  



CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disability, to 
include as secondary to chronic lumbosacral strain, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310(a) (2007).

2.  Service connection for a right shoulder disability, to 
include as secondary to chronic lumbosacral strain, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310(a) (2007).

3.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with regard to the issue of entitlement to an 
evaluation in excess of 10 percent for rhinitis have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letter 
sent to the appellant in July 2004 that fully addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
conditions.  See Dingess, supra.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical 
records.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  VA examinations have been conducted.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2006).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran's service medical records include numerous 
references to a pre-service motor vehicle accident (MVA) that 
occurred in August 1993.  However, these references are made 
only with respect to complaints, symptoms, findings or 
diagnoses pertaining to the veteran's low back.  

In fact, the veteran's service medical records are negative 
for any complaints, symptoms, findings or diagnoses related 
to the cervical spine or right shoulder.  There is no 
evidence of pertinent complaints, symptoms, findings or 
diagnoses within one year of the veteran's separation from 
service.  Because these claimed conditions were not seen 
during service, service connection may not be established 
based on chronicity in service or continuity of 
symptomatology thereafter.  38 C.F.R. § 3.303; Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997).  Because no 
degenerative changes of the cervical pine or right shoulder 
were seen within one year of the veteran's separation from 
service, presumptive service connection is not warranted.

The veteran's post-service medical records include March 2003 
X-ray findings of degenerative changes of the cervical spine.  
These results do not support the veteran's claim because they 
do not show that the degenerative changes began during 
service, were aggravated during service, or began as a result 
of the veteran's service-connected lumbosacral strain.  

The report of an August 2004 VA examination provides that the 
examiner was requested to evaluate the veteran's neck, middle 
back and shoulder conditions.  The examiner stated that he 
had reviewed the veteran's claims file and found no 
documentation of thoracic spine, cervical spine, or right 
shoulder problems during the veteran's service.  The report 
sets forth the results of current physical examination.  The 
diagnosis was that it was less likely than not that the 
veteran's neck and thoracic spine condition was related to 
the lower back condition.  The veteran did not demonstrate 
altered biomechanics to suggest that the lower back had 
caused injury to the thoracic and cervical spine regions.  
Nor did it suggest that the veteran's lower back problem had 
caused the right shoulder condition.  The examiner noted that 
he could not locate any specific evidence in the claims file 
to document that the veteran had injury to the cervical or 
thoracic spine or right shoulder while in the service. 

The report of an October 2006 VA examination provides the 
veteran's current complaints with respect to the cervical 
spine.  He stated that the symptoms started as a result of a 
1993 pre-service bus accident and worsened from 1994 to 1996.  

The pertinent diagnosis was cervical radiculopathy, secondary 
to degenerative joint disease.  The examiner noted that the 
veteran's service medical records did not show the beginning 
of the veteran's cervical spine symptoms during service.  
There was no clear biomechanical abnormality or other 
manifestation that would make it clearly likely that the 
veteran's cervical radiculopathy was caused by, or a result 
of, the lumbosacral condition.  Only the veteran's verbal 
reports reflected that his cervical spine symptoms initiated 
with the same event as the lower back.  The examiner 
expressed the opinion that cervical radiculopathy was a 
separate condition from the veteran's lumbosacral strain and 
was less likely than not a result of the lumbosacral strain.  
It was most likely a separate event which, by the veteran's 
report, was caused during a  pre-service bus accident "with 
likely possible exacerbation during his service from 1994 to 
1996."  

The two VA examination report are highly probative evidence 
against service connection on a direct or secondary basis.  
They are based on current examination results and reviews of 
the medical record.  They are supported by reference to the 
objective medical evidence of record, such as the absence of 
relevant physical findings in the service medical records and 
the absence of biomechanical abnormality suggesting a link 
between the claimed conditions and the veteran's service-
connected lumbosacral strain.  This fact is particularly 
important, in the Board's judgment, as the reference makes 
for a more convincing rationale.

The Board is aware that the October 2006 report notes that 
the veteran's cervical spine condition underwent "likely 
possible exacerbation" during service.  However, the 
examiner provides no explanation for this conclusion.  
Indeed, such a statement indicating a "possible" link is 
not sufficient medical evidence to establish entitlement to 
service connection.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  In any case, the remainder of his report tends to 
contradict this suggestion: he himself noted that it was only 
the veteran's own verbal reports that reflected that his 
cervical spine symptoms began with the same event as the 
lower back, and the veteran's service medical records did not 
show the beginning of the veteran's cervical spine symptoms 
during service.  

In fact, there is no probative or persuasive medical evidence 
in the record that the veteran's active duty aggravated any 
pre-existing cervical spine or right shoulder conditions.  
The veteran's active service medical records show his 
cervical spine and right shoulder were normal at entrance.  
They are silent as to any cervical spine or right shoulder 
injuries due to the pre-service MVA, or any aggravation of 
such injuries by service.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu, supra (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Nevertheless, in this case the veteran's opinions are 
outweighed by the lack of pertinent findings in his service 
medical records, the probative medical opinions against 
service connection on a direct or secondary basis, and the 
lack of probative medical opinions showing aggravation during 
service.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for a cervical spine or 
right shoulder disability, each to include as secondary to 
chronic lumbosacral strain.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Turning to the veteran's claim for an increased evaluation 
for rhinitis, the Board notes that under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 C.F.R. § 20.202.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  Withdrawal may 
be made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204.

During the March 2008 hearing, the veteran withdrew his 
appeal to the Board concerning the issue of entitlement to an 
evaluation in excess of 10 percent for rhinitis.  There 
remain no allegations of errors of fact or law for appellate 
consideration with regard to this issue.  Accordingly, it is 
therefore dismissed.


ORDER

Service connection for a cervical spine disability, to 
include as secondary to chronic lumbosacral strain, is 
denied.

Service connection for a right shoulder disability, to 
include as secondary to chronic lumbosacral strain, is 
denied.

The issue on appeal of entitlement to an evaluation in excess 
of 10 percent for rhinitis is dismissed.


REMAND

As noted in the Introduction above, the veteran submitted a 
timely NOD with the October 11, 2006, effective date for the 
grant of a 10 percent evaluation for rhinitis.  The record 
does not reflect that VA issued a statement of the case (SOC) 
for this claim.  As the veteran has entered an NOD, and has 
not otherwise withdrawn the issue in writing, the Board is 
required to remand the claim for the issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the veteran's claim for service connection 
for a skin condition, secondary to eczema, the veteran's 
representative noted during the March 2008 hearing that there 
were relevant treatment records (dated after August 2007) at 
the Philadelphia, VA Medical Center (VAMC) that had not been 
associated with the claims file.  

Similarly, a thorough review of the claims file demonstrates 
that it does not contain the report of a November 2003 VA 
examination of the veteran's service-connected chronic 
lumbosacral strain conducted at the Philadelphia VAMC.  

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(2) (2007).  There are also heightened 
obligations to assure that the record is complete with 
respect to Federal Government records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  VA treatment records and examination 
reports are deemed to be constructively of record in 
proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran and his 
representative with an SOC regarding 
the claim for entitlement to an 
effective date earlier than October 11, 
2006, for the grant of a 10 percent 
evaluation for rhinitis.  The SOC 
should address all aspects of the claim 
and compliance with VA's duty to notify 
and assist.  Provide the veteran the 
appropriate amount of time in which to 
submit a substantive appeal.  If the 
veteran perfects his appeal of the 
issue, the appeal should be returned to 
the Board, if otherwise in order.

2.  Obtain a copy of the November 2003 
VA spine examination conducted at the 
Philadelphia VAMC, as well as all 
medical records from that facility 
dated from August 2007 to the present.  
VA should also attempt to obtain any 
other VA (or private) medical records 
that are brought to VA's attention by 
the appellant on remand.

3.  Then, readjudicate the veteran's 
claims for service connection for a skin 
condition, to include as secondary to 
eczema, and entitlement to an evaluation 
in excess of 40 percent for chronic 
lumbosacral strain.  If any benefit 
sought on appeal remains denied, provide 
the veteran with an SSOC.  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


